Citation Nr: 1720339	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO. 12-09 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, anxiety disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969. During this period of active duty service, specifically from August 1968 through June 1969, the Veteran was stationed at Udorn Royal Thai Air Force Base (RTAFB) in Thailand as a telephone equipment installer repairman. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut. Jurisdiction of the appeal has since been transferred to the RO in St. Petersburg, Florida.

The Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing in June 2015. A transcript of that hearing has been associated with the claims file. The VLJ who conducted that hearing is no longer employed by the Board, and the Veteran was offered the opportunity to testify at a new hearing. However, he declined the new hearing in March 2017 correspondence. The Board will thus proceed with adjudicating the claim.

In July 2015, the Board remanded the issue for further development, to include notifying the Veteran of the requirements for establishing service connection for PTSD under the revised regulations; obtaining private and VA medical treatment records from 2008 to present; verifying the Veteran's claimed in-service stressor(s) of base attacks with resulting casualties at the Udorn RTAFB in Thailand; scheduling the Veteran for a VA examination; and, readjudicating the claim. The development has been completed, and the case has been returned to the Board for further adjudication. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Any psychiatric disorder the Veteran currently experiences is not related to military service or an event of service origin.

CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met. 38 U.S.C.A. § 1110, 1112, 1113 (West 2016); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, and 5107 (West 2014). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015). The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b). In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished. In this respect, through December 2008 and October 2015 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim. Thereafter, the Veteran was afforded the opportunity to respond. Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim. The Board also finds that the December 2008 and October 2015 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)). In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies. The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence. Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004). These requirements were met by the aforementioned December 2008 and October 2015 notice letters. Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the December 2008 and October 2015 letters. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein. To that end, the Veteran's service treatment records, as well as post-service treatment records from VA treatment providers, have been obtained and associated with the Veteran's claims file. It must also be noted that the instant appeal was previously remanded for further development, to include providing the Veteran with an examination and obtain a medical opinion regarding the Veteran's claim. The Veteran underwent VA examinations concerning this claim in December 2010 and September 2016, reports of which are of record. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Here, the Board finds that the September 2016 VA examination obtained in this case is adequate, as it is predicated on full psychiatric examination as well as consideration of the Veteran's medical records and reported history. The examination considered the pertinent evidence of record, to include statements given by the Veteran, and provides explanations for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4). Additionally, the Veteran has not alleged that there are any outstanding records probative of the claim decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2016). 

VA regulations provide that service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f). The diagnosis of mental disorders shall conform to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), American Psychiatric Association (2013) and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis. 38 C.F.R. § 4.125 (a) (2016). VA's regulations regarding rating psychiatric disorders were amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions. See 80 Fed. Reg. 14,308 (March 19, 2015). 

Where VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor. Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f). As to whether the Veteran's claimed in-service stressors are related to his "fear of hostile military or terrorist activity," the regulation defines that term to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3). 

In adjudicating this claim, the Board must also assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997). In determining whether documents submitted by an Appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

Review of the evidence of record reflects that the Veteran was evaluated for PTSD at a December 2010 VA examination. The examiner noted that the Veteran reported he had served in Udorn, Thailand from 1968-69, and that the base had one major attack and three smaller attacks while he was there. The Veteran reported that that there were approximately 8 casualties from the attacks, but he was not wounded. Upon examination, the examiner noted that the Veteran did not have intrusive memories; that one week ago, the Veteran had a mild event that triggered upsetting memories of trauma; but that the Veteran had no recent experiences of nightmares; no flashbacks; and no physical reactions triggered by cues associated with trauma. The examiner opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD. The examiner diagnosed the Veteran with adjustment disorder with anxiety and depressed mood, opining that the disorder is less likely than not due to the Veteran's fear of hostile military or terrorist activity in service. The examiner found that the Veteran's adjustment disorder is likely due instead to his unemployment and financial problems. 

In accordance with the July 2015 remand, a new VA examination was conducted in September 2016. After review of the case file, examination of the Veteran, and consideration of the Veteran's reported history, this examiner also found that the Veteran had symptoms consistent with depression, not PTSD. As such, the examiner diagnosed the Veteran with unspecified depressive disorder and opined that the disorder is less likely than not related to a fear of hostile military or terrorist activity during military service. The examiner stated that the Veteran's depressive disorder was, instead, likely related to pre-service and post-service family disruptions and financial stressors.

Treatment records from the Vet Center reflect a December 2008 medical record wherein, after evaluating the Veteran for PTSD and counseling, the clinical psychologist opined that the Veteran "struggles with depression." However, an August 2009 letter was later submitted by the same clinical psychologist wherein he states the instant letter should be considered as an addendum to his previous December 2008 evaluation report, and that the Veteran's diagnosis is PTSD. No rationale, or any other additional information, was provided within this letter. In February 2012, the same clinical psychologist stated he unintentionally omitted stating the Veteran had PTSD as a result of combat trauma in Vietnam.

Treatment records from the West Haven VAMC dated December 2008 also reflect the Veteran described symptoms of anxiety and depression and was diagnosed with depressive disorder. No diagnosis of PTSD is present in those records, nor is there any etiological opinion linking the Veteran's diagnosed depressive disorder to service.

Upon review of the record, the Board finds, first, that the VA examinations and medical records in this case make clear that the Veteran does not have a clinical diagnosis of PTSD. Thus, service connection for PTSD cannot be granted. In the absence of proof of current PTSD, there can be no valid claim as to that issue. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. In the absence of any competent evidence of current PTSD, the Board must conclude the Veteran does not currently suffer from any such disability and must thus deny the Veteran's claim as to that particular issue. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

In so finding, the Board notes that although the August 2009 addendum and the subsequent February 2012 letter from a clinical psychologist noted a diagnosis of PTSD, the Board finds the addendum and letter to be erroneously premised on combat trauma in Vietnam. As it relates to whether the Veteran served in combat, the Board has carefully considered the lay evidence in this case. On multiple occasions, the Veteran has testified that he came under attack during service from mortar fire as well as by snipers who "blew up aircrafts, killed nurses, and this happened more than once." Here, although military personnel records reflect the Veteran was stationed in Udorn Royal Thai Air Force Base (RTAFB) in Thailand from August 1968 through June 1969, JSRRC research found that histories do not document any attacks at Udorn RTAFB during the period the Veteran was stationed there. The only documented terrorist attack at Udorn RTAFB occurred a month before military personnel documents confirm the Veteran arrived at Udorn. A formal finding was made by VA that it could not verify an attack on Udorn during the Veteran's service. As such, the Board finds that while the Veteran is competent to provide lay evidence, his lay statements are not credible, and warrant little probative value. In addition, because the only documented diagnosis of PTSD in the record was premised on the Veteran having combat experience, the Board places little probative value on that diagnosis. Thus, entitlement to service connection for PTSD is not warranted.

The Board turns next to the Veteran's claim of entitlement to service connection for a psychiatric disorder other than PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that although a claim identified only a single diagnosed disorder, it must be considered a claim for any disability that may reasonably be encompassed by the claim). Upon review of the evidence, the Board finds that service connection for a psychiatric disorder other than PTSD is not warranted. 

Because the question of whether a disability such as depressive disorder or anxiety disorder is related to the Veteran's service is a medical question requiring expertise, the Board relies in large measure upon the VA examiner's September 2016 opinions in making its determination. The examination report reflects that the examiner reviewed the Veteran's claims file and understood the medical questions asked by the originating agency. The VA examiner's opinion specifically addressed causation, clearly indicating that the Veteran's current psychiatric disorder is unrelated to his military service. The examiner offered a clear and well-reasoned rationale for this opinion, as discussed above, relying on the examination report and her medical expertise as well as current medical knowledge in concluding that any connection between the Veteran's service and his current psychiatric disorder was doubtful. For these reasons, the Board concludes that the VA examiner's opinions are of significant weight in deciding this appeal. Importantly, there is no probative medical evidence to contradict the VA examiner's findings.

Consideration has also been given to the Veteran's personal assertion that he has a psychiatric disorder, to include PTSD, as a result of service. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435  (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Acquired psychiatric disorders are not conditions readily amenable to lay diagnosis or probative comment regarding etiology. See Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Thus, the Veteran's contentions as to the diagnosis or etiology of his claimed psychiatric disorder have little probative value, and are outweighed by the findings of the September 2016  VA examiner's opinions.

In conclusion, the Board finds that service connection for a psychiatric disorder is not warranted. When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361  (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Service connection for a psychiatric disorder is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


